        Case 1:16-cr-10236-MLW Document 187 Filed 05/08/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




  UNITED STATES OF AMERICA

              v.
                                                         Criminal No. 16-10236-MLW
  ROBERT M. PENA,

         Defendant.




            UNITED STATES’ REPORT CONCERING MEET AND CONFER

       In accordance with the Court’s May 7, 2020 order [Dkt. No. 186, the “Order”], the parties

have met and conferred concerning whether they can reach an agreement to resolve Defendant’s

Emergency Motion for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)(i) [Dkt. No.

171]. The parties have not yet reached an agreement. In the event no agreement is reached by

May 11, 2020, the United States will comply with the other parts of the Court’s Order or

otherwise seek relief from the Court.


                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney,
                                                    District of Massachusetts

                                              By: /s/ Brian M. LaMacchia      f
                                                  Brian M. LaMacchia
                                                  Assistant U.S. Attorney
                                                  John J. Moakley U.S. Courthouse
                                                  One Courthouse Way, Suite 9200
                                                  Boston, MA 02110
                                                  617-748-3126
Dated: May 8, 2020                                brian.lamacchia@usdoj.gov
         Case 1:16-cr-10236-MLW Document 187 Filed 05/08/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
and paper copies will be sent to those indicated as non-registered participants.

                                                      /s/ Brian M. LaMacchia
                                                      Brian M. LaMacchia
                                                      Assistant U.S. Attorney
Dated: May 8, 2020




                                                 2
